Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 has been amended to include that wherein said virtual reality headset charging and sterilization storage cart and said tablet charging storage cart having at least cabinet draw and said first cabinet draw having a first cabinet draw insert and said tablet charging storage cart having a second cabinet draw and said second cabinet draw having a second cabinet draw insert.
The applicant believes the amended and canceled claims address the grounds of the rejections/objections presented in the previous office action. Respectfully, since the cited references of Huang (U.S. Patent application No. 2017/0165386), Georgeson (US Pat. No. 10,328,166), Dalton (US Pat. application No. 2010/0193709), or Ortamala (US Pat. 6813,848) do not disclose the parts being part of a kit for modifying an existing tablet charging storage cart to a tablet and virtual reality headset charging and sterilization storage cart. The applicant believes that claim 1 is allowable and claims 2-10 are also allowable because of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875